DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                      Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aklyama (WO2015/198185).  	Regarding claim 1, Aklyama discloses an apparatus comprising a first substrate 3, a detector 15 disposed on the first substrate, and a second substrate 5 surrounding .  
 	Regarding claim 5, the apparatus comprises a first substrate 3, a detector 15 disposed on the first substrate; and a second substrate 5 surrounding the first substrate and supporting the first substrate, wherein the second substrate is thicker than the first substrate, the second substrate has a projection that projects toward the first substrate, and the detector is located in a vicinity of the projection (See Figs. 1A, 1B, See Pg. 4, lines 7 – 34 and Pg. 5, lines 1 – 3).  5. 	Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihara et al. (JP2011203008, hereinafter Mihara – See IDS dated 1/28/20). 	Regarding claim 1, Mihara discloses an apparatus comprising a first substrate 30, a detector 90 disposed on the first substrate, and a second substrate 51 surrounding the first substrate and supporting the first substrate, wherein the second substrate is thicker than the first substrate, the second substrate has a connection part 30a which is connected to the first substrate and a non-connection part (opposite the connection part) which is not connected to the first substrate, and the detector is 
 	Regarding claim 5, the apparatus comprises a first substrate 30, a detector 90 disposed on the first substrate; and a second substrate 51 surrounding the first substrate and supporting the first substrate, wherein the second substrate is thicker than the first substrate, the second substrate has a projection that projects toward the first substrate, and the detector is located in a vicinity of the projection (See Fig. 3, Pg. 4, Paras. 0019 and 0020 and Pg. 9, Para. 0062).                                              Allowable Subject Matter
6. 	Claims 3 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the first substrate has a recess in a part of a side surface thereof and the projection of the second substrate is located in the recess of the first substrate” (referring to claim 3) and “a gap is provided between a side surface of the recess and a side surface of the projection, in a                                                          Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8. 	Fukuura et al. (2014/0224002) disclose a biosensor. 	Ichikawa (JP2013019727) discloses a physical amount detection module. 	Chino (20140063753) discloses an electronic module, electronic device, and mobile unit. 	Maeda (8,159,059) discloses a microelectromechanical device and method for manufacturing the same.9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/16/21